Conviction for rape; punishment, five years in the penitentiary.
We are confronted at the threshold of this case with a defective caption in the transcript. The caption states that at a regular term of the district court begun and holden within and for the County of Denton, and State of Texas, on the 26th day of February, 1934, and which adjourned on the 21st day of April, 1934, the following cause came on for trial, etc. The entire proceedings in the transcript show that the cause was tried at the December Term of the Court.
For the defect mentioned, the appeal will be dismissed.
           ON APPELLANT'S MOTION TO REINSTATE APPEAL.